Citation Nr: 0427569	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  96-44 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active duty for training (ACDUTRA) from 
October 31, 1966, to May 11, 1967, and from August 4, 1968, 
to August 17, 1968.

This matter originally came to the Board of Veterans' Appeals 
(Board) from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In that rating decision, the 
RO denied service connection for residuals of a neck injury.  
In September 1998, the veteran appeared at the RO and 
testified at a video conference hearing which was conducted 
by the undersigned sitting in Washington, DC.  In May 1999, 
the Board remanded the matter for additional development of 
the evidence.  

In an August 2000 decision, the Board denied service 
connection for residuals of a neck injury.  The veteran duly 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In April 2001, the 
Court issued an order which vacated the Board's August 2000 
decision and remanded the matter for additional action.  

In a May 2002 decision, the Board again denied service 
connection for residuals of a neck injury.  The veteran again 
appealed the Board's decision to the Court.  While the case 
was pending before the Court, in March 2003, the veteran's 
attorney and a representative of the VA Office of General 
Counsel, on behalf of the Secretary, filed a Joint Motion for 
Remand.  In a March 2003 order, the Court granted the motion, 
vacated the Board's May 2002 decision, and remanded the 
matter for readjudication consistent with the March 2003 
Joint Motion.  

In November 2003, the Board remanded the matter to the RO for 
due process considerations.  A review of the record shows 
that the RO has complied with all remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998). 

As set forth below, another remand of this matter is 
required.  The appeal is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


REMAND

In a June 2004 letter, the veteran, through his attorney, 
indicated that additional private medical records pertaining 
to this claim are available.  Specifically, he indicates that 
X-ray studies of the cervical spine were performed on 
February 3, 1969, as well as on February 4, 1969, at The 
University of North Carolina, Chapel Hill Hospital.  Although 
the February 3rd radiologist report is of record, a report of 
the X-ray study reportedly performed the following day has 
not yet been associated with the claims folder.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to assist claimants in obtaining evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  This duty includes making 
reasonable efforts to obtain relevant records from private 
medical care providers, which includes an initial request for 
the records.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 
3.159(c)(1) (2003).  Given the veteran's assertions to the 
effect that an X-ray study of his cervical spine was 
performed on February 4, 1969, VA has an obligation to 
request those records.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  After obtaining any necessary 
information and authorization from the 
veteran, the RO should contact The 
University of North Carolina, Chapel Hill 
Hospital and request a copy of the 
radiologist's report of the February 4, 
1969, X-ray study of the veteran's 
cervical spine.  

2.  After the action requested above have 
been completed, the RO should again 
review the record considering all of the 
evidence of record.  If the benefit 
sought on appeal remains denied, the 
veteran and his attorney should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The case should then be returned to the Board for further 
appellate consideration, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


